
	
		I
		112th CONGRESS
		1st Session
		H. R. 597
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Rohrabacher
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committees on
			 Oversight and Government
			 Reform and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To restore the Federal electoral rights of the residents
		  of the District of Columbia, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 District of Columbia Voting Rights Restoration Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)There is no
			 reason, either historically or by virtue of law, why the people of the District
			 of Columbia, the capital of the United States of America, should not have full
			 voting representation in the Congress of the United States.
			(2)Article I, section
			 8, clause 17 of the Constitution of the United States, which authorized the
			 creation of the District of Columbia, provides only that the Congress shall
			 have exclusive legislation in all cases whatsoever over that
			 District.
			(3)The same clause of
			 the Constitution provides that Congress shall exercise like authority
			 over other Federal territories that have been purchased from the States
			 for Federal purposes. Residents of other Federal enclaves, though also denied
			 voting rights after becoming subject to exclusive Federal jurisdiction, have
			 had restored their right to vote for and serve as elected Federal officials
			 from their respective States which ceded the Federal enclaves to the United
			 States.
			(4)Congress has
			 exercised its authority to regulate Federal elections under article I, section
			 4 of the Constitution to set the legal requirements that States must follow in
			 establishing Congressional districts. Congress has also exercised this
			 authority to require States to allow United States citizens who are former
			 residents, and their children who are United States citizens, who are living
			 overseas to vote in Federal elections in the previous State of residence,
			 notwithstanding the fact that such former residents and their children may have
			 no intention of returning or establishing residence in that State, and
			 notwithstanding the fact that such citizens are not subject to the laws of that
			 State, including tax laws.
			(5)The entire
			 territory of the current District of Columbia was ceded to the United States by
			 the State of Maryland, one of the original 13 States of the United States. The
			 portion of the original District of Columbia ceded to the United States by the
			 Commonwealth of Virginia was returned to the authority of that state in 1846,
			 and the people who now reside in that area vote as citizens of the Commonwealth
			 of Virginia.
			(6)The Supreme Court
			 of the United States has found that the cession of legislative authority over
			 the territory that became the District of Columbia by the States of Maryland
			 and Virginia did not remove that territory from the United States, and that the
			 people who live in that territory are entitled to all the rights, guarantees,
			 and immunities of the Constitution that they formerly enjoyed as citizens of
			 those States (O’Donoghue v. United States, 289 U.S. 516 (1933); Downes v.
			 Bidwell, 182 U.S. 244 (1901)). Among those guarantees are the right to equal
			 protection of the laws and the right to participate, equally with other
			 Americans, in a Republican form of government.
			(7)Since the people
			 who lived in the territory that now makes up the District of Columbia once
			 voted in Maryland as citizens of Maryland, and Congress by adoption of the
			 Organic Act of 1801 severed the political connection between Maryland and the
			 District of Columbia by statute, Congress has the power by statute to restore
			 Maryland state citizenship rights, including Federal electoral rights, that it
			 took away by enacting the Organic Act of 1801.
			3.Restoration of
			 Right of District of Columbia Residents to Participate as Maryland Residents in
			 Congressional Elections
			(a)In
			 GeneralNotwithstanding any other provision of law, for purposes
			 of representation in the House of Representatives and Senate, the right of the
			 people of the District of Columbia to be eligible to participate in elections
			 for the House of Representatives and Senate as Maryland residents in accordance
			 with the laws of the State of Maryland, is hereby restored.
			(b)Eligibility To
			 Hold Congressional OfficeNotwithstanding any other provision of
			 law, for purposes of determining eligibility to serve as a Member of the House
			 of Representatives or Senate, the right of the residents of the District of
			 Columbia to be considered inhabitants of the State of Maryland is hereby
			 restored.
			(c)Effective
			 DateThis section shall apply with respect to elections for
			 Federal office occurring during 2012 and any succeeding year.
			4.Restoration of
			 Right of District of Columbia Residents to Participate as Maryland Residents in
			 Presidential Elections
			(a)In
			 GeneralNotwithstanding any other provision of law, the right of
			 the people of the District of Columbia to be eligible to participate in
			 elections for electors of President and Vice President, and to serve as such
			 electors as Maryland residents in accordance with the laws of the State of
			 Maryland, is hereby restored.
			(b)Eligibility To
			 Serve as ElectorsNotwithstanding any other provision of law, for
			 purposes of determining eligibility to serve as electors of President and Vice
			 President, the right of the residents of the District of Columbia to be
			 considered inhabitants of the State of Maryland is hereby restored.
			(c)Termination of
			 Appointment of Separate Electors by District of ColumbiaIn
			 accordance with the authority under sections 1 and 2 of the 23rd amendment to
			 the Constitution and the authority under article I, Section 8, to legislate for
			 the District of Columbia, and notwithstanding any other provision of law,
			 Congress directs that no electors of President and Vice President shall be
			 appointed by the District of Columbia and that no votes from such electors
			 shall be cast or counted in the electoral vote for President and Vice
			 President.
			(d)Conforming
			 Amendment
				(1)In
			 generalChapter 1 of title 3, United States Code, is amended by
			 striking section 21.
				(2)Clerical
			 amendmentThe table of sections for chapter 1 of title 3, United
			 States Code, is amended by striking the item relating to section 21.
				5.Composition of
			 House of Representatives
			(a)Number and
			 Apportionment of Maryland MembersFor purposes of determining the
			 number and apportionment of the members of the House of Representatives from
			 the State of Maryland for the One Hundred Twelfth Congress and each succeeding
			 Congress, the population of the District of Columbia shall be added to the
			 population of Maryland under the decennial census.
			(b)Increase in
			 Membership of House of Representatives
				(1)Permanent
			 increase in number of membersEffective with respect to the One
			 Hundred Twelfth Congress and each succeeding Congress, the House of
			 Representatives shall be composed of 436 Members.
				(2)Reapportionment
			 of members resulting from increase
					(A)In
			 generalSection 22(a) of the Act entitled An Act to
			 provide for the fifteenth and subsequent decennial censuses and to provide for
			 apportionment of Representatives in Congress, approved June 28, 1929 (2
			 U.S.C. 2a(a)), is amended by striking the then existing number of
			 Representatives and inserting the number of Representatives
			 established with respect to the One Hundred Twelfth Congress.
					(B)Effective
			 dateThe amendment made by
			 subparagraph (A) shall apply with respect to the regular decennial census
			 conducted for 2020 and each subsequent regular decennial census.
					(c)Prohibiting
			 Division of District of Columbia Into Separate Congressional Districts
				(1)In
			 generalNotwithstanding subsection (a), in establishing
			 Congressional districts after the effective date of this section, the State of
			 Maryland shall ensure that the entire area of the District of Columbia is
			 included in the same Congressional district (except as provided in paragraph
			 (2)).
				(2)Special rule if
			 population of district equals or exceeds average population of Maryland
			 congressional districtsIf the population of the District of
			 Columbia equals or exceeds the average population of a Congressional district
			 in the State of Maryland under the decennial census used for the apportionment
			 of the Members of the House of Representatives from the State of Maryland, the
			 State of Maryland shall ensure that at least one Congressional district in the
			 State consists exclusively of territory within the District of Columbia.
				(3)Special rule for
			 initial districtUntil the State of Maryland establishes
			 Congressional districts to take into account the enactment of this section, the
			 Congressional district of the additional Representative to which the State is
			 entitled under this section shall consist exclusively of the area of the
			 District of Columbia.
				6.Coordination of
			 Election Administration
			(a)Application of
			 Maryland Election Laws
				(1)In
			 generalFederal elections in the District of Columbia shall be
			 administered and carried out by the State of Maryland, in accordance with the
			 applicable laws of the State of Maryland.
				(2)Treatment of
			 District as unit of local governmentFor purposes of the laws of
			 the State of Maryland which apply to Federal elections in the District of
			 Columbia pursuant to paragraph (1), the District of Columbia shall be
			 considered to be a unit of local government within the State of Maryland with
			 responsibility for the administration of Federal elections.
				(b)Conforming
			 Amendments To Help America Vote Act of 2002
				(1)Treatment of
			 District of Columbia as part of MarylandSection 901 of the Help
			 America Vote Act of 2002 (42 U.S.C. 15541) is amended—
					(A)by striking
			 the District of Columbia;
					(B)by striking
			 In this Act and inserting (a)
			 In General.—In this
			 Act; and
					(C)by adding at the
			 end the following new subsection:
						
							(b)Special Rule For
				State of Maryland and District of ColumbiaFor purposes of this
				Act, the following shall apply:
								(1)The voting age
				population of the State of Maryland shall be considered to include the voting
				age population of the District of Columbia for purposes of sections 101(d)(4)
				and 252(b).
								(2)The District of
				Columbia shall be considered a unit of local government or jurisdiction located
				within the State of Maryland.
								(3)An election for
				Federal office taking place in the District of Columbia shall be considered to
				take place in the State of
				Maryland.
								.
					(c)Conforming
			 Amendments to Other Federal Election Laws
				(1)Uniformed and
			 Overseas Citizens Absentee Voting Act
					(A)In
			 generalTitle I of the Uniformed and Overseas Citizens Absentee
			 Voting Act (42 U.S.C. 1973ff et seq.) is amended by adding at the end the
			 following new section:
						
							108.Special Rule
				for State of Maryland and District of ColumbiaFor purposes of this title, the following
				shall apply:
								(1)An absent
				uniformed services voter or overseas voter who is a resident of the District of
				Columbia shall be considered to be a resident of the State of Maryland.
								(2)An election for
				Federal office taking place in the District of Columbia shall be considered to
				take place in the State of Maryland.
								(3)The State of
				Maryland, and the election officials of the State of Maryland, shall be
				responsible for carrying out the provisions of this title with respect to
				voters who are residents of the District of
				Columbia.
								.
					(B)Conforming
			 amendmentSection 107(6) of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–6) is amended by striking the
			 District of Columbia,.
					(2)National Voter
			 Registration Act of 1973
					(A)In
			 generalThe National Voter Registration Act of 1973 (42 U.S.C.
			 1973gg et seq.) is amended—
						(i)by
			 redesignating section 13 as section 14; and
						(ii)by
			 adding at the end the following new section:
							
								12.Special Rule For
				State of Maryland and District of ColumbiaFor purposes of this Act, the following
				shall apply:
									(1)The District of
				Columbia shall be considered a registrar’s jurisdiction within the State of
				Maryland.
									(2)An election for
				Federal office taking place in the District of Columbia shall be considered to
				take place in the State of Maryland.
									(3)The State of
				Maryland, and the election officials of the State of Maryland, shall be
				responsible for carrying out this Act with respect to the District of Columbia,
				except that—
										(A)section 5 shall
				apply to motor vehicle driver’s license applications and the motor vehicle
				authority of the District of Columbia in the same manner as that section
				applies to a State, and the State of Maryland shall provide the District of
				Columbia with such forms and other materials as the District of Columbia may
				require to carry out that section; and
										(B)the District of
				Columbia shall designate voter registration agencies under section 7 in the
				same manner as a State, and the State of Maryland shall provide the District of
				Columbia with such forms and other materials as the District of Columbia may
				require to carry out that
				section.
										.
						(B)Conforming
			 amendmentSection 3(4) of such Act (42 U.S.C. gg–1(4)) is amended
			 by striking and the District of Columbia.
					(3)Voting
			 Accessibility for the Elderly and Handicapped Act
					(A)In
			 generalThe Voting Accessibility for the Elderly and Handicapped
			 Act (42 U.S.C. 1973ee et seq.) is amended—
						(i)by
			 redesignating section 8 as section 9; and
						(ii)by
			 inserting after section 7 the following new section:
							
								8.special rule for state of maryland and district of
		  columbiaFor purposes of this Act, the following
				shall apply:
									(1)The District of
				Columbia shall be considered a political subdivision of the State of
				Maryland.
									(2)An election for
				Federal office taking place in the District of Columbia shall be considered to
				take place in the State of Maryland.
									(3)The State of
				Maryland shall be responsible for carrying out this Act with respect to the
				District of
				Columbia.
									.
						(B)Conforming
			 amendmentSection 8(5) of such Act (42 U.S.C. 1973ee–6(5)) is
			 amended by striking the District of Columbia,.
					(d)Conforming
			 Amendment to Home Rule ActSection 752 of the District of
			 Columbia Home Rule Act (sec. 1–207.52, D.C. Official Code) is amended by
			 striking the period at the end and inserting the following: , except to
			 the extent required under section 5 of the District of Columbia Voting Rights
			 Restoration Act of 2011..
			(e)Other Conforming
			 Amendment to District of Columbia Election LawThe District of
			 Columbia Elections Code of 1955 is amended by adding at the end the following
			 new section:
				
					18.Applicability of
				Maryland Election Law For Administration of Federal ElectionsNotwithstanding any other provision of this
				Code or other law or regulation of the District of Columbia—
						(1)any election for
				Federal office in the District of Columbia shall be administered and carried
				out by the State of Maryland, in accordance with the applicable law of the
				State of Maryland; and
						(2)no provision of
				this Code shall apply with respect to any election for Federal office to the
				extent that the provision is inconsistent with the applicable law of the State
				of
				Maryland.
						.
			(f)Effective
			 DateThis section and the amendments made by this section shall
			 apply with respect to elections for Federal office occurring during 2012 and
			 any succeeding year.
			7.Repeal of Office
			 of District of Columbia Delegate
			(a)In
			 GeneralSections 202 and 204 of the District of Columbia Delegate
			 Act (Public Law 91–405; sections 1–401 and 1–402, D.C. Official Code) are
			 repealed, and the provisions of law amended or repealed by such sections are
			 restored or revived as if such sections had not been enacted.
			(b)Conforming
			 Amendments to District of Columbia Elections Code of 1955The
			 District of Columbia Elections Code of 1955 is amended—
				(1)in section 1 (sec.
			 1–1001.01, D.C. Official Code), by striking the Delegate to the House of
			 Representatives;
				(2)in section 2 (sec.
			 1–1001.02, D.C. Official Code)—
					(A)by striking
			 paragraph (6), and
					(B)in paragraph (13),
			 by striking the Delegate to Congress for the District of
			 Columbia;
					(3)in section 8 (sec.
			 1–1001.08, D.C. Official Code)—
					(A)by striking
			 Delegate in the heading, and
					(B)by striking
			 Delegate, each place it appears in subsections (h)(1)(A),
			 (i)(1), and (j)(1);
					(4)in section 10
			 (sec. 1–1001.10, D.C. Official Code)—
					(A)by striking
			 subparagraph (A) of subsection (a)(3), and
					(B)in subsection
			 (d)—
						(i)by
			 striking Delegate, each place it appears in paragraph (1),
			 and
						(ii)by
			 striking paragraph (2) and redesignating paragraph (3) as paragraph (2);
						(5)in section 15(b)
			 (sec. 1–1001.15(b), D.C. Official Code), by striking Delegate,;
			 and
				(6)in section 17(a)
			 (sec. 1–1001.17(a), D.C. Official Code), by striking except the Delegate
			 to the Congress from the District of Columbia.
				(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to elections occurring during 2012 and any succeeding year.
			8.Repeal of Offices
			 of Statehood Representative and Senator
			(a)In
			 GeneralSection 4 of the District of Columbia Statehood
			 Constitutional Convention Initiative of 1979 (sec. 1–123, D.C. Official Code)
			 is amended by striking subsections (d) through (h).
			(b)Conforming
			 Amendments
				(1)Statehood
			 CommissionSection 6 of such Initiative (sec. 1–125, D.C.
			 Official Code) is amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking 27 voting members and inserting 24 voting
			 members,
						(ii)by
			 adding and at the end of paragraph (4); and
						(iii)by
			 striking paragraphs (5) and (6) and redesignating paragraph (7) as paragraph
			 (5); and
						(B)in subsection
			 (a–1)(1), by striking subparagraphs (F), (G), and (H).
					(2)Authorization of
			 appropriationsSection 8 of such Initiative (sec. 1–127, D.C.
			 Official Code) is hereby repealed.
				(3)Application of
			 honoraria limitationsSection 4 of D.C. Law 8–135 (sec. 1–131,
			 D.C. Official Code) is hereby repealed.
				(4)Application of
			 campaign finance lawsSection 3 of the Statehood Convention
			 Procedural Amendments Act of 1982 (sec. 1–135, D.C. Official Code) is hereby
			 repealed.
				(5)List of elected
			 officialsSection 2(13) of the District of Columbia Elections
			 Code of 1955 (sec. 1–1001.02(13), D.C. Official Code) is amended by striking
			 United States Senator and Representative,.
				9.Nonseverability
			 of Certain ProvisionsIf any
			 provision of sections 3, 5(a), or 5(b) of this Act, or the application thereof
			 to any person or circumstance, is held invalid, the remaining provisions of
			 this Act or any amendment made by this Act shall be treated as invalid.
		10.Rules of
			 ConstructionNothing in this
			 Act may be construed—
			(1)to permit
			 residents of the District of Columbia to vote in elections for State or local
			 office in the State of Maryland or to permit nonresidents of the District of
			 Columbia to vote in elections for local office in the District of
			 Columbia;
			(2)to affect the
			 power of Congress under article I, section 8, clause 17 of the Constitution to
			 exercise exclusive legislative authority over the District of Columbia;
			 or
			(3)to affect the
			 powers of the Government of the District of Columbia under the District of
			 Columbia Home Rule Act (except as specifically provided in this Act).
			
